Citation Nr: 0925880	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
January 1975.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) issued a decision in 
October 2004 denying the Veteran's claim for service 
connection for syncope.  The issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for schizophrenia and an 
increased rating for duodenal ulcer disease were remanded.  
The development ordered by the Board has been completed and 
the claim has been returned to the Board for further 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  

The issue of service connection for schizophrenia is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1990 rating decision which denied the 
Veteran's request to reopen his claim for service connection 
for schizophrenia, on the basis that new and material 
evidence had not been submitted, is the last final 
disallowance of the claim.  

2.  The evidence submitted since January 1990 is new and 
material and raises a reasonable possibility of 
substantiating the Veteran's claim.  

3.  The Veteran's duodenal ulcer produces only mild symptoms.  


CONCLUSIONS OF LAW

1.  The January 1990 rating decision is final.   38 C.F.R. 
§§ 3.104, 19.192 (1989).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for schizophrenia.  
38 C.F.R. § 3.156 (2008).  

3.  The criteria for an increased rating for duodenal ulcer 
disease, in excess of 10 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

With respect to the matter regarding schizophrenia, since the 
Board is reopening and remanding the claim, rather than 
entering a final determination, a discussion of the VA's 
compliance with the duty to notify and assist is unnecessary 
at this point.  

As to the claim for an increased rating, since the Veteran's 
contentions reflect an  appropriate understanding of the 
information and evidence necessary to substantiate his 
claims, and he is represented by a service organization, any 
notice errors are harmless.  

With respect to the duty to assist, the records identified by 
the Veteran have been obtained.  He has been afforded two VA 
examinations to determine the current severity of his 
duodenal ulcer, and he appeared and gave testimony before a 
Decision Review Officer at the RO.  Therefore, no further 
actions on the part of VA are required to assist the Veteran 
with his claim.  

I.  New and Material Evidence to Reopen the Claim for Service 
Connection for Schizophrenia

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2008).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board denied service connection for a psychiatric 
disability in a 1984 decision.  The RO last denied the 
Veteran's attempt to reopen his claim in a January 1990 
decision.  

The evidence added to the record since 1990, includes the 
Veteran's testimony where he describes first feeling his 
nerves when he went to Korea.  Already of record was evidence 
from service showing that after the Veteran arrived in Korea, 
his attitude was questioned, he frequented sick call, and 
later that his affect was described as "queer."  Likewise, 
there was of record, certain comments attributed to the 
Veteran's uncle, where the Veteran was recalled as acting 
"goofy" since 1975.  This combination of the Veteran's 
recent testimony, with the evidence already of record 
provides a reasonable possibility that a competent medical 
professional could render an opinion that the onset of the 
Veteran's disability occurred in service.  Therefore, it may 
be concluded that new and material evidence has been 
submitted, and the claim is reopened.  


II. Increased Rating for Duodenal Ulcer Disease

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides that disability 
due to duodenal ulcer disease is rated as 60 percent 
disabling with severe symptoms; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

A 40 percent rating is assigned with moderately severe 
symptoms; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 20 percent rating is assigned with moderate symptoms; 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  

A 10 percent rating is assigned with mild symptoms; with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2008).  

Service connection for a duodenal ulcer was granted by the RO 
in a January 1976 rating decision.  The Veteran is currently 
seeking an increased rating.  His service-connected duodenal 
ulcer is rated as 10 percent disabling.  A higher rating 
requires evidence of moderate symptoms and recurring episodes 
of severe symptoms.  The record, however, fails to reveal 
more than mild symptoms.  

August 2000 VA records reveal an esophagogastroduodenoscopy 
found helicobacter pylori.  A fourteen day course of 
amoxicillin was prescribed.  

The Veteran was afforded a VA examination in July 2001.  He 
described his symptoms as occurring one to two times per week 
and consisting of cramping mid abdominal pain.  Eating spicy 
or greasy food made it worse.  He took Tagamet once a day.  
He had indigestion and heartburn once or twice a week.  
During the past years he had lost weight from 230 down to 216 
pounds.  He had diarrhea three or four days a week.  There 
had been no hematemesis, melena or hematochezia.  

Examination revealed the Veteran was six feet two and 
weighted 216 pounds.  He was well developed well nourished.  
Tests revealed his helicobacter pylori was positive.  CBC 
revealed no anemia.  An endoscopy in August 2000 revealed 
Barrett's esophagus, hiatal hernia, nonerosive gastritis, 
irregular and ulcerative mucosa of the pylorus and an 
irregular deformity of the duodenum  A biopsy revealed 
chronic active gastritis.  The diagnoses included duodenal 
ulcer disease with a history of gastritis, some weight loss 
and no anemia.  Also diagnosed was a hiatal hernia with 
esophageal reflux disease and Barrett's esophagus.  In his 
remarks the examiner stated the Veteran complained of 
symptoms one to two times per week which did not sound 
severe.  An addendum revealed that an August 2001 
esophagogastroduodenoscopy revealed duodenitis.  The 
esophagus and stomach appeared normal.   

In November 2001 a VA care provider noted the Veteran had a 
history of helicobacter pylori that had been treated.  He 
also had a hiatal hernia and peptic ulcer disease.  There had 
been no weight change, early satiety, diarrhea, constipation, 
abdominal swelling, pain or jaundice.  The impression was the 
Veteran had chronic gastritis and Zantac was prescribed.   

At his hearing before the Decision Review Officer at the RO 
in September 2002 the Veteran reported daily symptoms of 
diarrhea or throwing up.  He had abdominal cramps.  (T-2).  

March 2004 VA records noted the Veteran had gastroesophageal 
reflux (GERD) symptoms and weight loss.  His last 
esophagogastroduodenoscopy had not identified helicobacter 
pylori.  It was noted his weight was down 8 pounds.  

The Veteran was again examined by VA in December 2004 to 
determine the severity of his duodenal ulcer symptoms.  The 
Veteran reported having flare ups three to four weeks of the 
month.  They lasted 14 to 16 hours.  He described it as 
cramping pain to the left of the umbilicus.  He had 
occasional vomiting, two to three times per month.  He denied 
having any nausea.  His weight had been stable.  He was 
taking omeprazole.  His bowel movements were normal.  There 
was no history of melena or hematochezia.  

Examination revealed the Veteran weighed 240.2 pounds.  He 
was well developed and well nourished.  There was mild 
tenderness to the left of the umbilicus.  Upper 
gastrointestinal examination revealed moderate 
gastroesophageal reflux, hypertrophic gastritis, and 
deformity of the duodenal bulb thought to be due to scarring 
from previous peptic ulcer disease.  No acute ulcers were 
noted.  CBC revealed no anemia.  The diagnosis was mild 
duodenal ulcer disease.  

In his remarks the VA examiner noted no history of 
hospitalization for peptic ulcer disease.  The last 
esophagogastroduodenoscopy revealed a normal esophagus, 
stomach and pylorus.  There was duodenitis.  He had H. pylori 
in the past and had been treated.  His weights were noted to 
be 231 in December 2003, 235 in April 2004, and 242.6 in 
September 2004.  There was no anemia.  He had GERD and some 
of his symptoms were related to the GERD and not to his 
duodenal ulcer disease.  His symptoms were mild.  There was 
no active or acute ulcer.  

A higher evaluation requires moderate symptoms or recurring 
episodes of severe symptoms.  In July 2001 the VA examiner 
stated the Veteran's symptoms did not sound severe.  In 
December 2004 they were characterized as mild.  There had 
been no hospitalizations or surgery for treatment of his 
duodenal ulcer, and subsequent to his treatment for H. pylori 
the Veteran now no longer has an active or acute ulcer.  His 
last esophagogastroduodenoscopy revealed normal findings, 
other than duodenitis.  There is no evidence of continuous 
moderate manifestations or severe recurrent symptoms of an 
ulcer to support a higher rating.  

An increased rating for duodenal ulcer is not warranted.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for schizophrenia is reopened, and to 
this extent the appeal is granted.

An increased rating for duodenal ulcer disease is denied.  


REMAND

A VA psychiatric evaluation of the Veteran should be arranged 
to obtain a medical opinion as to the onset date of the 
Veteran's schizophrenia, and whether any in-service findings 
were early manifestations of the Veteran's current 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a psychiatric evaluation 
of the Veteran.  The claims folder should 
be made available to the examiner who is 
asked to review it and note the comments 
addressing the Veteran's manner and 
behavior in service, and beginning soon 
thereafter.  After reviewing the record 
in its entirety and examining the 
Veteran, the examiner is asked to offer 
an opinion whether it is at least as 
likely as not (50 percent probability) 
the Veteran's currently diagnosed 
schizophrenia/psychiatric disability was 
initially manifested/had its onset in 
service or the initial post service year.  
The examiner is asked to explain the 
reasons for his/her conclusion.  If it is 
not possible to state a conclusion 
without resorting to speculation, the 
reasons that is so should be set forth.  

2.  Thereafter, claim should be reviewed 
and if the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







During the pendency of the veteran's appeal, regulations 
defining "new and material evidence" and clarifying the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim were amended.  38 C.F.R. 
§§ 3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 
3.156 were changed only for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in September 2001.  Therefore, the 
"new" version applies.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

As the decision below reopens the Veteran's claim for service 
connection for schizophrenia, there can be no prejudice due 
to any defect associated with VA compliance with the duties 
to notify or to assist.  





A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.§ 3.104(a) 
(2008).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  





The Veteran filed his original claim for service connection 
for schizophrenia in July 1981.  In October 1981 the RO sent 
the Veteran a letter informing him his claim was denied 
because he failed to appear for VA examination.  The Veteran 
requested his claim be reopened in December 1981.  The RO 
denied the claim for service connection for schizophrenia in 
a January 1982 rating decision.  A January 1982 letter from 
the RO to the Veteran notified him his claim had been denied.  
The Veteran appealed that decision to the Board.  The Board 
denied the claim for service connection for schizophrenia in 
an April 1984 decision.  

The Veteran requested his claim for service connection for 
nerves be reopened in March 1988.  The RO denied his request 
on the basis that no new and material evidence had been 
submitted to reopen the claim in a March 1988 rating 
decision.  The Veteran was notified his request to reopen was 
denied in a January 1988 letter.  Additional medical records 
were obtained from VA and the RO sent the Veteran a letter in 
April 1988 informing him that new and material evidence had 
not been submitted to reopen his claim.  The Veteran again 
asked that his claim be reopened in April 1988.  In a July 
1988 rating decision the RO denied the request to reopen as 
no new and material evidence had been submitted.  The RO sent 
a letter to the Veteran in August 1988 informing him that the 
evidence submitted was not new and material and his claim for 
service connection for a nervous condition was not reopened.  
The RO received the Veteran's request to reopen his claim for 
service connection for nerves in November 1988.  A February 
1989 rating decision denied the request to reopen his claim.  
The RO sent a letter to the Veteran in February 1988 
notifying him his request to reopen his claim was denied.  

Additional VA records were submitted and the RO in a January 
1990 rating decision found that no new and material evidence 
had been submitted to reopen the claim.  A January 1990 
letter from the RO to the Veteran informed him his request to 
reopen his claim had been denied.  

The RO noted on a Deferred Rating Sheet that the Veteran had 
submitted a statement in September 2001 claiming service 
connection for a nerve condition on the basis that it was 
caused by his service-connected duodenal ulcer disease.  The 
RO interpreted the statement as a request to reopen the claim 
for service connection for schizophrenia and denied the 
request in a May 2002 rating decision.  The Veteran appealed 
that decision to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In this case the last final disallowance of the claim is the 
January 1990 rating decision.  The Veteran was notified his 
request to reopen his claim for service connection for 
schizophrenia was denied as no new and material evidence had 
been submitted in a January 1990 letter.  The Veteran did not 
file a notice of disagreement with that rating decision 
within one year of the date of the notice.  The January 1990 
rating decision is therefore final.  38 C.F.R. §§ 3.104, 
19.192 (1989).  As the Veteran appealed the May 2002 rating 
decision, the January 1990 rating decision is the last final 
disallowance of the claim.  

The Board has compared the evidence in the claims folder in 
January 1990 with the evidence submitted since that date.  
The evidence in the claims folder in January 1990 consisted 
of the following:

Service treatment records dated in February 1973 noted the 
psychiatric evaluation was normal at service entrance.  
Service treatment records for upper gastrointestinal symptoms 
included a notation that "believe pt is depressed and 
hostile toward Korea."  Service separation examination in 
January 1975 noted the psychiatric evaluation was normal.  

A Report of November 1975 VA examination included a 
description of the Veteran as having a rather dull, queer 
affect, but cooperative, under the heading for psychiatric 
findings.  

September 1980 VA treatment records included an impression of 
inadequate personality.  

July 1981 VA records of hospitalization include diagnosis of 
chronic schizophrenia.  They include history given by the 
Veteran's uncle of the Veteran acting goofy, not working, 
acting as if he was hearing voices since he got out of the 
service in 1975.  

A January 1982 letter from Dr. F. of the Walnut Grove Medical 
Clinic revealed he had seen the Veteran three times in August 
1981 and seen no improvement in his schizophrenia.  

In February 1982, a letter from Dr. L. of the Weems Community 
Mental Health Center was received.  The Veteran had been a 
patient there since August 1981 and had been given injections 
for his psychiatric disorder.  

The Veteran submitted a statement in April 1982.  

In April 1983 a VA Field Examination was conducted.  The 
report of that examination included interviews with the 
Veteran's grandmother.  She stated the Veteran did not have 
any record to her knowledge of a nervous disorder prior to 
his entry into the military.  She had only seen the Veteran 
sporadically until he came to live with her in 1976.  

February, May, June and November 1988 and October 1989 VA 
records of hospitalizations reveal the Veteran was admitted 
for treatment of chronic schizophrenia.  

Based on the above records, the RO in January 1990 denied the 
Veteran's request to reopen his claim for service connection 
for schizophrenia.  

The evidence submitted since January 1990 includes the 
following:

A report of an April 1997 VA mental disorders examination 
found there was a history consistent with a psychotic 
disorder, not otherwise specified.  

July 1998 VA records of hospitalization for treatment of 
paranoid schizophrenia were submitted.  

Service personnel records which included the Veteran's DA 
Form 20 were obtained.  

VA records of outpatient treatment, which included treatment 
for schizophrenia dated from 1988 through 2003 were obtained 
.  

September 2002 transcript of hearing before the Decision 
Review Officer at the RO was placed in the claims folder.  
The Veteran testified he was having problems with his nerves 
when he left the service.  He recalled first having problems 
when he went to Korea.  He was constantly going to sick call.  
(T-6,7).  

Duplicates of the letters from Dr. L. and Dr. F were 
submitted by the Veteran.  

The Veteran submitted duplicates of his service treatment 
records.  

The Veteran's records from the Social Security Administration 
were obtained.  They included a September 1998 mental status 
evaluation by Dr. Mc.  

The threshold question to be addressed is whether the Veteran 
has submitted "new" evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  The duplicates of the Veteran's 
service treatment records and letters from Dr. L. and Dr. F. 
are not new.  They had been previously submitted.  The report 
of the April 1997 VA examination, July 1988 VA 
hospitalization, service personnel records, records from the 
Social Security Administration and the transcript of his 
testimony are new, as they had not been previously submitted.  

The second test is whether the new evidence submitted is 
"material."  To be material the evidence by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact, necessary to substantiate the claim.  It 
may not be cumulative or redundant of evidence of record at 
the time of the last prior final denial of the claim.  
38 C.F.R. § 3.156 (a).  

In order to establish service connection for schizophrenia, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   In addition, 
evidence of the existence of schizophrenia to a degree of 10 
percent during the initial post service year would suffice.  

To determine what facts were unestablished the Board reviewed 
the previous denials of the Veteran's claim.  The evidence 
clearly demonstrates diagnosis of schizophrenia since July 
1981.  Evidence of a current disability has been established.  

In the January 1982 rating decision the RO explained that 
service medical records were negative for psychosis or 
neurosis.  There was also no evidence of psychosis to a 
compensable degree within one year following the Veteran's 
discharge.  A review of all the evidence submitted prior to 
January 1990 indicates those are the unestablished facts 
necessary to substantiate the claim.  To be material the 
evidence must relate to either symptoms of psychosis in 
service or during the initial post service year.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  This evidence could 
be either evidence of symptoms in service, or during the 
initial post service year, or competent medical evidence 
linking symptoms documented in service or during the initial 
post service year to schizophrenia.  

The VA records include only ongoing post service treatment.  
Records reflecting only current treatment and evaluation, and 
containing no information relevant to the issue of whether 
service connection is warranted do not constitute new and 
material evidence because they do not create a reasonable 
possibility that when viewed together with all the evidence 
the outcome will change.  Cox v. Brown, 5 Vet. App. 95 
(1993).  

The Veteran's testimony however, provides evidence the 
Veteran felt nervous in service.  He recalled first feeling 
"nerves" when he arrived in Korea.  The Veteran's 
description of his first having nerves and frequently going 
to sick call is relevant to the issue.  It provides evidence 
of symptoms.  

The Board next considered those statements in combination 
with the evidence of record particularly the service 
personnel and treatment records.  The service personnel 
records indicate the Veteran first arrived in Korea in 
January 1974.  Shortly thereafter the Veteran was seen for 
stomach complaints over 14 times in the next three months.  
Service treatment records include several notes describing 
the Veteran's manner and behavior.  In February 1974, it was 
noted the Veteran was wearing someone else's shirt.  Another 
entry in February 1974 indicated he had been seen the 
previous day and he had a "lousy" attitude.  In June 1974, 
the Veteran insisted on being seen by an internist.  He 
reported passing out, all tests were noted to be within 
normal limits and the examiner noted the possibility of 
"supratentional symptoms."  September 1974 evaluation 
resulted in no definitive findings as to his persistent 
abdominal pain, and the physician indicated he believed the 
Veteran was depressed and hostile toward Korea.  The VA 
examiner in November 1975, noted the Veteran was rather dull 
and had a queer affect, only 11 months after the Veteran was 
separated from the service.  The July 1981 VA hospital 
records include a description from the Veteran's uncle of the 
behavior he observed which he said had been exhibited by the 
Veteran since 1975.  He described his behavior as goofy and 
as if the Veteran was hearing voices.  

The Board concluded the symptoms noted in service, his lousy 
attitude, gastrointestinal symptoms, depression, hostility 
and feeling of nerves combined with the descriptions of his 
uncle of "goofy" behavior since 1975, provide a reasonable 
possibility that a competent medical professional could 
render an opinion that they represent the onset of the 
Veteran's schizophrenia.  Therefore, there is a reasonable 
possibility of substantiating the Veteran's claim.  

As new and material evidence has been submitted, the claim 
for service connection for schizophrenia is reopened.  










 Department of Veterans Affairs


